Appeal from a decree of the Surrogate’s Court of Ulster County, entered October 16,1952, settling the accounts of the executors and trustees. Two executors served for approximately twenty years. The will left the life use of a small estate to the widow with broad powers in connection with the disposal of assets, but without expressed powers of invading the principal. The record does not reveal any personal gain or dishonesty on the part of the executors. They did the best they could to take care of the widow, and, the record indicates, with complete consent of the six adult children. Now on this appeal one objects to technical mistakes that the executors might have made. On trivial matters the executors may have technically, and unwittingly, exceeded their powers. The executors improperly took part of their commissions before they were allowed, but the Surrogate has sustained that objection and fixed their lawful commissions with no loss to the estate. The record discloses that on major decisions the executors acted at the time with the consent of all the interested parties. All of the other numerous objections relate only to factual situations, which the Surrogate has decided. We see no reason to disturb the Surrogate’s decree. Decree unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ.